                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

KENNETH R. WATSON,                              )       CASE NO. 1:19CV2675
                                                )
                        Plaintiff,              )       JUDGE CHRISTOPHER A. BOYKO
                                                )
                vs.                             )
                                                )
AETNA INSURANCE CO., et al.,                    )       ORDER
                                                )
                        Defendant.              )

CHRISTOPHER A. BOYKO, J.:

        On November 14, 2019, Plaintiff Kenneth R. Watson filed a Complaint pro se on behalf

of his father, James Lee Watson. The Complaint alleges Plaintiff’s father, James, will be

removed from his nursing home on November 15, 2019. Plaintiff alleges his father is unable to

live without the care of the nursing home and will die if he is discharged. Plaintiff asks the Court

to issue an order that his father remain in the nursing home and Defendants continue to pay for

his father’s support. In the morning of November 15, 2019, Plaintiff appeared at the Court on his

own initiative to reiterate the dire situation and his request.

        Unfortunately for Plaintiff, the Court cannot issue any relief at this time. The relief

Plaintiff seeks is an extraordinary remedy and is issued cautiously and sparingly. See

Weinberger v. Romero-Barcelo, 456 U.S. 305, 312-13 (1982). While the Court must construe

pro se filings liberally, Erickson v. Pardus, 551 U.S. 89, 94 (2007), “[l]iberal construction does

not require a court to conjure allegations on a litigant’s behalf.” Erwin v. Edwards, 22 Fed.

App’x 579, 580 (6th Cir. Dec. 4, 2001) (citing Wells v. Brown, 891 F.2d 591, 594 (6th Cir.
1989)). Plaintiff’s Complaint fails to set forth a claim for emergency relief. Thus, the Court will

not create emergency relief on Plaintiff’s behalf.

       This matter shall proceed in its regular course. As required by statute for proceedings in

forma pauperis, the Court will issue a separate order that determines whether this action (i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

       IT IS SO ORDERED.

                                               s/ Christopher A. Boyko
                                               CHRISTOPHER A. BOYKO
                                               United States District Judge

Dated: November 15, 2019




                                                 -2-
